Oliyeh, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, that the value of the merchandise covered by the Appeal to Reappraisement noted above at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States plus the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was $1.10 per square yard less 2)4 per centum discount less non-dutiable charges, packed, and that there was no higher foreign value on the date of exportation for such or similar merchandise.
IT IS FURTHER STIPULATED AND AGREED that this Appeal to Reappraisement may be submitted for decision upon the foregoing stipulation.
On the agreed facts I find export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $1.10 per square yard, less 2% per centum discount, less nondutiable charges, packed.
Judgment will be entered accordingly.